Citation Nr: 1452758	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims on appeal are decided.  

The Veteran has perfected his appeal of the June 2011 denial of service connection for hypertension.  In support of his appeal, the Veteran has submitted a statement from his treating physician, Dr. J.S., in September 2012.  In sum, Dr. S. has indicated diabetes is a major contributor to the changes in the blood vessels, which can precipitate and lead to hypertension.  However, the Board notes Training Letter (TL) 00-06 issued in July 2000 stipulates that although hypertension is ordinarily not due to diabetes mellitus, the exception is when it results from diabetic nephropathy.  See Veterans Benefits Administration Training Letter 00-06 (Jul. 17, 2000).  The Veteran has undergone several diabetes mellitus examinations, which did not show diabetic nephropathy; however, the Veteran has also provided private treatment notes from Dr. S.G. in March 2014.  These notes show several lab reports that document an elevated Blood Urea Nitrogen (BUN), as well as borderline high creatinine levels, and proteinuria.  Given these findings, the Board has determined that the Veteran should be afforded VA examinations to determine the etiology of his hypertension.  More specifically, the Veteran should undergo a complete genitourinary examination, as well as a hypertension examination to determine whether the Veteran has diabetic nephropathy, and if so, whether his hypertension was caused or aggravated by that condition.  

Relative to the rating for the Veteran's service-connected PTSD with depression, the Veteran was most recently afforded a VA examination to determine the degree of severity of this condition in September 2010.  The Veteran has asserted in various statements since that time that his psychiatric condition has worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that a new VA examination is warranted.  

Finally, the Veteran's representative has indicated disagreement with the March 2014 rating decision that denied entitlement to TDIU in his October 2014 appellant brief.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement (NOD).  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board also notes that the RO has not sufficiently developed for records relative to the Veteran's self-employment in accordance with M21-1MR IV.ii.2.F.26.a. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. An SOC on the claim for entitlement to a total disability rating based on individual unemployability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent treatment records related to the claimed disabilities from the East Orange VA Medical Center.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the Veteran should be provided a VA examination by a VA psychiatrist or psychologist to fully assess the current degree of severity of his PTSD with depression.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed hypertension.  

All pertinent evidence in the electronic files must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state whether the Veteran presently has diabetic kidney impairment (nephropathy), and also provide an opinion regarding the Veteran's hypertension, as to whether there is a 50 percent or better probability that the condition:  

a) was caused by his service-connected diabetes mellitus; or

b) was permanently worsened by his service-connected diabetes mellitus;

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



